Exhibit 99.1 United States 12 Month Oil Fund, LP Monthly Account Statement For the Month Ended February 28, 2009 Statement of Income (Loss) Income Realized Trading Gain (Loss) $ (439,450) Unrealized Gain (Loss) on Market Value of Futures 5,553,570 Interest Income 9,846 ETF Transaction Fees 9,000 Total Income (Loss) $ 5,132,966 Expenses Investment Advisory Fee $ 21,200 Brokerage Commissions 14,573 SEC & FINRA Registration Expense 5,500 NYMEX License Fee 859 Non-interested Directors' Fees and Expenses 210 Other Expenses 7,700 Total Expenses 50,042 Expense Waiver (3,527) Net Expenses $ 46,515 Net Gain (Loss) $ 5,086,451 Statement of Changes in Net Asset Value Net Asset Value Beginning of Period 2/1/09 $ 8,706,406 Additions (4,700,000 Units) 124,993,738 Net Gain (Loss) 5,086,451 Net Asset Value End of Period $ 138,786,595 Net Asset Value Per Unit (5,000,000 Units) $ 27.76 To the Limited Partners of United States 12 Month Oil Fund, LP: Pursuant to Rule 4.22(h) under the Commodity Exchange Act, the undersigned represents that, to the best of his knowledge and belief, the information contained in the Account Statement for the month ended February 28, 2009 is accurate and complete. /s/ Howard Mah Howard Mah Chief Financial Officer United States Commodity Funds LLC, General Partner of United States 12 Month Oil Fund, LP United States Commodity Funds LLC 1320 Harbor Bay Parkway Suite 145 Alameda, CA 94502
